Title: To Alexander Hamilton from Aaron Ogden, 23 July 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town July 23. 1799
          
          Nothing, but the unavoidable difficulties, in collecting returns from Pensylvania, has prevented your receiving the return herewith transmitted, long before this. I am sorry that you will find, by a note, that it is still incomplete in one of the companies from Pensylvania, returns from which later than the middle of June has not been received, but I am well assured that more men have been really enlisted in that company than would be necessary to make the effectives exceed three hundred on the first day of July.
          The form of the return annexed to the recruiting instructions furnishes no column, for trade and occupation, neither does the ninth article of the recruiting insructions direct, that the senior Officer who makes the returns from the different recruiting quarters, should specify the name of the officer by whom the recruits had been enlisted, consequently I have not any basis, for the filling up of those columns; they are therefore necessarily left blank.
          As the next monthly return will not bear the names that are now transmitted, I have taken the liberty to note the incidents that have happened till this time, opposite to the names of the persons respectively, presuming that a mode may be adopted of having the incidents which may occur, in future, to the men included in the present return, carried out against  their names respectively from time to time—if you see proper to have the returns sent to me, occasionally, for this purpose they shall be immeadiately filled up, with the incidents which have happened in the interim,  and then re-transmitted to you.
          I have the honor to be with the utmost respect your most obt servt
          
            Aaron Ogden
          
          Major Genl Alexr. Hamilton.
        